AMDENDED AND RESTATED SECURITIES PURCHASE AGREEMENT This Amended and Restated Securities Purchase Agreement (this “Agreement”) is dated as of July 2, 2009, between Beyond Commerce, Inc., a Nevada corporation with headquarters located at 9029 South Pecos, Suite 2800, Henderson, Nevada 89074 (the “Company”), and OmniReliant Holdings, Inc. (the “Purchaser”). WHEREAS, the Company and Purchaser have previously entered into a Securities Purchase Agreement, dated as of June 29, 2009, whereby the Purchaser would sell a series of original issue discount secured convertible debentures in the aggregate face amount of up to $3,500,000, with the Company receiving proceeds of up to $3,000,000, which would have occurred in two separate tranches, the first closing to occur on or about June 29, 2009 with the Company receiving proceeds of up to $500,000 and a second closing to occur on or about July 30, 2009, with the Company receiving proceeds of up to $2,500,000 WHEREAS, the Company and the Purchaser have determined to enter into an additional tranche, to occur on or about July 2, 2009, whereby the Company would sell an original issue discount secured convertible debenture with a face amount of $583,330 with the Company receiving proceeds of $500,000; WHEREAS, the Company and the Purchaser are executing and delivering this Agreement in accordance with and in reliance upon the exemption from securities registration for offers and sales to accredited investors afforded, inter alia, by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United States
